Citation Nr: 1302081	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-49 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


WITNESSES AT HEARING ON APPEAL

Veteran & W.M.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1977 to November 1980.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in North Carolina, so the matter is now handled by the RO in Winston-Salem, North Carolina.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.


FINDING OF FACT

A chronic low back disability, now diagnosed as lumbar spine strain and lumbar spine degenerative disc disease and degenerative joint disease, was initially manifested in service.


CONCLUSION OF LAW

Lumbar spine strain and lumbar spine degenerative disc disease and degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

The VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2008 that fully addressed the entire notice element.  The letter informed her of what evidence was required to substantiate her claim and of her and the VA's respective duties for obtaining evidence.  A letter fulfilling Dingess requirements was sent in December 2008. 

There is no allegation from the Veteran that she has any evidence in her possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, Social Security records, VA outpatient treatment records and private treatment records.  The Veteran has been afforded VA examinations pertinent to the issue on appeal.  Virtual VA records have been reviewed.  Neither the Veteran nor her representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).
	
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).



III.  Entitlement to Service Connection for Degenerative Disc Disease of the Lumbar Spine

The Veteran is seeking entitlement to service connection for degenerative disc disease of the lumbar spine.  She asserts she injured it during service and has experienced continuous pain since service.

The Veteran's service treatment records were reviewed.  The Veteran's entrance examination from June 1977 did not note any spine abnormalities.  In March 1978, the Veteran sought treatment for her back.  It was noted that her range of motion was good, with no pinpoint tenderness.  She was diagnosed with a muscle spasm and strain and put on a profile.  In May 1978, the Veteran again sought treatment for low back pain.  It was noted that she fell and twisted her back five months prior and was treated with a muscle relaxant with good results, but she was having back pain daily.  Examination revealed a decreased range of motion due to pain and spasm.  She was diagnosed with chronic low back pain.  Later that month, the Veteran complained of back pain for the prior four months and that she could not do her job as a truck driver because of her low back pain and wanted out of the Army.  She was diagnosed with chronic back pain and muscle spasms.  In August 1978, the Veteran returned to the clinic for her back pain.  She had mild lumbosacral tenderness.  Records indicate the Veteran did not have a separation examination.  See October 1980 Statement of Option.

Post-service records also were reviewed.  An undated record, which the Veteran asserts is from 1990, indicates the Veteran was diagnosed with a lumbar sprain.  A private record from June 2006 indicated the Veteran complained of low back pain for four days.  She was prescribed Flexeril.  A VA outpatient record from January 2009 indicates the Veteran reported having back problems since 1978 when she injured her back during service.  She was diagnosed with low back pain.

The Veteran was afforded a VA examination in July 2009.  She reported that her back was injured while performing physical training during service.  The Veteran asserted that she just accepted her low back pain from 1978 to 2006 and that in 2006 it worsened so she sought treatment.  Examination revealed the Veteran had degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's lumbosacral strain is less likely as not caused by military service.  The examiner noted there were no documented visits for low back pain from 1978 to the end of her service in 1980.  Additionally, there was no documented continuity of care of low back pain from 1978 to 2006. 

In an October 2009 VA outpatient record, the Veteran requested Flexeril for her low back pain and it was noted that she saw a chiropractor.  

The Veteran was afforded a VA examination in February 2010.  She reported injuring her back during service and continuing to have pain.  After examination, she was diagnosed with lumbar spine strain and lumbar spine degenerative disc disease and degenerative joint disease.  The examiner opined that it is less likely as not that the Veteran's current back condition is related to treatment in service.  The examiner stated that there were a few notes in 1978 that indicated muscle spasm//strain, although at times it said normal physical exam.  The examiner stated that there were no other notes in the military records about the Veteran's low back.  Additionally, a private note from 2006 mentioned low back pain for four days, but there were no other symptoms, the exam was normal and no diagnosis was given.  The examiner noted that there was no mention of low back pain again until January 2009.  Therefore, the examiner stated that there were long periods without mention of low back pain and multiple times when the physical exam was normal with no diagnosis given.  There was no mention of degenerative disc disease or degenerative joint disease of the lumbar spine during service or since that time, until 2006.

Additional private and VA records indicate occasional treatment for low back pain.

Initially, the Board acknowledges that the competent and uncontroverted medical opinions of record, in the form of the VA examination reports cited above, state the Veteran does not have a current low back disorder that is etiologically related to her in-service back injury. In part the VA examiners based their opinions of the absence of treatment for the claimed low back condition following her separation from active duty.

However, if the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran's lay statements in support of her claim have been considered and are considered credible.  The Veteran has reported that she experienced back pain during and after service.  See December 2009 RO Hearing Transcript and May 2012 BVA Hearing Transcript.  The Board notes that the Veteran is competent to comment on symptoms such as pain.  See Jandreau, 492 F. 3d 1372. Given the continuity of symptomatology demonstrated by the testimony and other statement provided by the Veteran, the Board finds that the evidence is in equipoise as to whether the low back condition treated in service represented the initial manifestations of the current low back disability. Resolving the benefit of the doubt in favor of the Veteran, service connection for the currently diagnosed lumbar spine strain and lumbar spine degenerative disc disease and degenerative joint disease is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 54.  


ORDER

Service connection for lumbar spine strain and lumbar spine degenerative disc disease and degenerative joint disease is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


